224 S.W.3d 612 (2007)
STATE of Missouri, Respondent,
v.
Adam R. STEINBRUEGGE, Appellant.
No. ED 86461.
Missouri Court of Appeals, Eastern District, Division One.
February 20, 2007.
*613 Phillip R. Gibson, Blue Springs, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Joshua N. Corman, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., MARY K. HOFF, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Adam Steinbruegge ("Defendant") appeals from his convictions for first degree robbery, armed criminal action and possession of a controlled substance in the Circuit Court of the City of St. Louis. Defendant contends that the trial court erred in not sustaining Defendant's motion for directed verdict and his motion to remove a juror.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).